SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered this the 11th day of May 2013, by and among by and among U.S. PRECIOUS
METALS, INC., a Delaware corporation ("USPR"), 179 Route 9 North, Suite 306,
Marlboro, New Jersey 07728 and RESOURCE TECHNOLOGY CORPORATION, a Florida
corporation ("Seller"), 175 SW 7th Street, Suite 2210, Miami, Florida 33130
(“RTC”) and the SHAREHOLDERS of RTC (the “RTC Shareholders”):

 

* W I T N E S S E T H *

 

 

WHEREAS, USPR agrees to acquire 100% of the issued and outstanding shares of RTC
from the RTC Shareholders in exchange for the issuance of certain shares of USPR
(“Exchange”) and the RTC Shareholders agree to exchange their shares of RTC on
the terms described herein all in a transaction that qualifies under Section 354
and 368(a)(1)(b) of the Internal Revenue Code of 1986, as amended,

 

WHEREAS, on the Closing Date, RTC will become a wholly-owned subsidiary of USPR;

 

* * *

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived here from, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

 

 

ARTICLE I

REPRESENTATIONS, COVENANTS, AND

WARRANTIES OF RTC

 

As an inducement to, and to obtain the reliance of USPR, except as set forth in
the RTC Schedules (as hereinafter defined), RTC and the RTC Shareholders
(jointly and severally) represent and warrant (except as otherwise indicated
herein) as of the date hereof and as of the Closing Date, as follows:

 

Section 1.01. Incorporation. RTC is a company duly incorporated, validly
existing, and in good standing under the laws of Florida and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted.  The execution and delivery of this
Agreement by RTC does not, and the consummation of the transactions contemplated
hereby will not, violate any provision of their respective articles of
incorporation or formation documents. RTC has taken all actions required by law,
its articles of incorporation and by-laws, or otherwise to authorize the
execution and delivery of this Agreement. RTC has full power, authority, and
legal capacity and has taken all action required by law, its memorandum of
association and articles of association, and otherwise to consummate the
transactions herein contemplated.

 

Section 1.02. Authorized Shares.  The number of shares which RTC is authorized
to issue consists of 600,000,000 shares of common stock, 0.00001 par value per
share.  There are 600,000,000 shares currently issued and outstanding.  The
issued and outstanding shares are validly issued, fully paid, and non-assessable
and not issued in violation of the preemptive or other rights of any person. As
of the Closing Date, there are no equity securities of any class of RTC, or any
securities exchangeable or

1

 

convertible into or exercisable for such equity securities, issued, reserved for
issuance or outstanding. There are no options, warrants, equity securities,
calls, rights (including preemptive rights), commitments or agreements of any
character to which RTC is a party or by which it is bound obligating RTC to
issue, deliver or sell, or cause to be issued, delivered or sold, or repurchase,
redeem or otherwise acquire, or cause the repurchase, redemption or acquisition,
of any shares of capital stock of RTC or obligating RTC to grant, extend,
accelerate the vesting of or enter into any such option, warrant, equity
security, call, right, commitment or agreement. There are no registration rights
and, there are no voting trusts, proxies or other agreements or understandings
with respect to any equity security of any class of RTC.

 

  Section 1.03. Subsidiaries and Predecessor Corporations.  RTC has no
subsidiaries nor predecessor companies.

 

Section 1.04. Financial Position, Taxes & Liabilities.

  

(a). Other than the contracts disclosed in Section 1.09, RTC has no asses, no
liabilities, contingent or otherwise, and no income from operations.

 

(b) there no tax liens or outstanding tax audits affecting RTC, RTC has duly and
punctually paid all governmental fees and taxation which it has become liable to
pay and has duly allowed for all taxation reasonably foreseeable and is under no
liability to pay any penalty or interest in connection with any claim for
governmental fees or taxation and RTC has made any and all proper declarations
and returns for taxation purposes and all information contained in such
declarations and returns is true and complete.

 

(c). RTC has (i) timely filed all tax returns that are required to have been
filed by it with all appropriate taxing authorities (and all such returns are
true and correct and fairly reflect in all material respects its operations for
tax purposes), and (ii) timely paid all taxes shown as owing on such tax returns
or assessed by any taxing authority (other than taxes the validity of which are
being contested in good faith by appropriate proceedings). RTC has not incurred
(or will incur) a tax liability other than a tax liability in the ordinary
course of business and in accordance with past custom and practice. The books
and records, financial and otherwise, of RTC are in all material aspects
complete and correct and have been maintained in accordance with generally
accepted accounting principles consistently applied throughout the periods
involved.

 

(c). All of RTC’s assets are free and clear of all liens and encumbrances, and,
except as set forth in the RTC Schedules, RTC has no material liabilities,
direct or indirect, matured or unmatured, contingent or otherwise.

 

Section 1.05. Information.  The information concerning RTC set forth in this
Agreement and in the RTC Schedules is complete and accurate in all material
respects as required under the Agreement and does not contain any untrue
statement of a material fact or omit to state a material fact required to make
the statements made, in light of the circumstances under which they were made,
not misleading. In addition, RTC has fully disclosed in writing to USPR (through
this Agreement or the RTC Schedules) all information relating to matters
involving RTC or its assets or its present or past operations or activities
which (i) indicated or may indicate, in the aggregate, the existence of a
greater than $10,000 liability, (ii) have led or may lead to a competitive
disadvantage on the part of RTC or (iii) either alone or in aggregation with
other information covered by this Section, otherwise have led or may lead to a
material adverse effect on RTC, its assets, or its operations or activities as
presently conducted or as contemplated to be conducted after the Closing Date,
including, but not limited to, information relating to governmental, employee,
environmental, litigation and securities matters and transactions with
affiliates.

2

 

 

 

Section 1.06. Options or Warrants.  There are no existing options, warrants,
convertible securities, phantom stock, voting agreements, voting trusts,
shareholder agreements, rights of first refusal, redemptions, calls, or
commitments of any character relating to the authorized and unissued stock of
RTC.

 

Section 1.07. Absence of Certain Changes or Events.  Since the date of this
Agreement and except as disclosed in this Agreement (including the RTC
Schedules):

 

(a). There has not been (i) any material adverse change in the business,
operations, properties, assets, or condition (financial or otherwise) of RTC or
(ii) any damage, destruction or loss to RTC (whether or not covered by
insurance) materially and adversely affecting the business, operations,
properties, assets or condition of the RTC;

 

(b). RTC has not (i) amended its articles of incorporation; (ii) declared or
made, or agreed to declare or make, any payment of dividends or distributions of
any assets of any kind whatsoever to shareholders or purchased or redeemed, or
agreed to purchase or redeem, any of its shares; (iii) waived any rights of
value which in the aggregate are outside of the ordinary course of business or
material considering the business of the RTC; (iv) entered into any transactions
or agreements other than in the ordinary course of business; (v) made any
accrual or arrangement for or payment of bonuses or special compensation of any
kind or any severance or termination pay to any present or former officer or
employee; (vi) increased the rate of compensation payable or to become payable
by it to any of its officers or directors or any of its salaried employees; or
(vii) made any increase in any profit sharing, bonus, deferred compensation,
insurance, pension, retirement, or other employee benefit plan, payment, or
arrangement, made to, for or with its officers, directors, or employees; and

 

(c). RTC has not (i) granted or agreed to grant any options, warrants or other
rights for its stocks, bonds or other corporate securities calling for the
issuance thereof, (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except as disclosed herein and except liabilities incurred in the ordinary
course of business; (iii) sold or transferred, or agreed to sell or transfer,
any of its assets, properties, or rights or canceled, or agreed to cancel, any
debts or claims; or (iv) issued, delivered, or agreed to issue or deliver any
stock, bonds or other corporate securities including debentures (whether
authorized and unissued or held as treasury stock) except in connection with
this Agreement.

 

(d). to their knowledge, RTC has become subject to any law or regulation which
materially and adversely affects, or in the future, may adversely affect, the
business, operations, properties, assets or condition of the RTC.

 

Section 1.08. Litigation and Proceedings. There are no claims, actions, suits,
proceedings, court orders, or investigations pending or, to the knowledge of RTC
after reasonable investigation, threatened by or against RTC, the RTC
Shareholders, or affecting RTC or its business or properties or the RTC Shares,
at law or in equity.  RTC does not have any knowledge of any material default on
its part with respect to any judgment, order, injunction, decree, award, rule,
or regulation of any court, arbitrator, or governmental agency or
instrumentality or of any circumstances, which, after reasonable investigation,
would result in the discovery of such a default.

 

3

 

 

Section 1.09. Contracts.

 

(a). All contracts, agreements, franchises, license agreements, debt instruments
or other commitments to which RTC is a party or by which it or any of its
assets, products, technology, or properties are bound are set forth on the RTC
Schedules, including a Plasmification™ Toll Processing Agreement dated May 10,
2013 by and between Plasma Processing LP, a Florida based Limited Partnership
(“PP LP”) and RTC (“Processing Agreement”).

 

(b). All contracts, agreements, franchises, license agreements, and other
commitments to which RTC is a party or by which its properties are bound and
which are material (as defined above) to the operations of RTC taken as a whole
are valid and enforceable by RTC in all respects, except as limited by
bankruptcy and insolvency laws and by other laws affecting the rights of
creditors generally, and there are no violations or breaches of any material
agreement by any party; and

 

(c). RTC is not a party to any oral or written (i) material contract for the
employment of any officer or employee; (ii) material profit sharing, bonus,
deferred compensation, stock option, severance pay, pension, employee benefit or
retirement plan, (iii) material agreement, contract, or indenture relating to
the borrowing of money, (iv) guaranty of any obligation; (vi) material
collective bargaining agreement; (vii) material agreement with any present or
former officer or director of RTC, (v) there have been no employees strikes or
labor disputes involving any employees of RTC, and (vi) no form of compensation
in a material amount payable or due to any employee of RTC is in arrears.

 

Section 1.10. No Conflict.  The execution of this Agreement and the consummation
of the transactions contemplated by this Agreement will not; violate any law,
rule, regulation, order, or decree of any governmental authority to which RTC is
subject, nor result in a material breach of any contract or arrangement to which
RTC or the RTC Shareholders are bound and to which the RTC Shares are subject,
nor result in a violation or breach by RTC or the RTC Shareholders of any
judgment, order, writ, injunction or decree issued against or imposed upon RTC
or the RTC Shareholders, nor result in a material breach or default under (or an
event that, with giving of notice or passage of time or both, would constitute a
breach of or default under), or termination of, or accelerate the performance
required by, nor result in the creation or imposition of, any material security
interest, lien, charge or other encumbrance upon the RTC Shares under any
contract, instrument or agreement to which RTC or the RTC Shareholders are a
party or by which RTC or the RTC Shareholders are bound, and nor result in any
material violation, or be in conflict with or constitute a default under any
organizational documents, by-laws or other corporate documents of each RTC, if
any,

 

Section 1.11 Consents. No consent, permit, license, order, appointment,
franchise, certificate, approval or authorization of, or registration,
declaration or filing with (i) any foreign, federal, state or local court,
administrative agency or commission or other governmental authority or
instrumentality (a "Governmental Entity"), or (ii) any other party, is required
by RTC or the RTC Shareholders in connection with the execution, delivery and
performance of this Agreement.

 

Section 1.12. Compliance With Laws and Regulations.  To the best of its
knowledge, RTC (i) has complied in all respects with all laws, common laws,
rules, regulations, ordinances, codes, statutes, judgments, injunctions, orders,
decrees, permits, policies and other requirements of any Governmental Entity
applicable to Seller or its business, or by which any of Seller's properties or
assets may be bound ("Laws"); (ii) was not required to obtain any consents,
permits, licenses, orders, appointments, franchises, certificates, approvals,
authorizations and registrations issued by any Governmental Entity necessary for
the conduct of its business to date; and (iii) is not in default with respect to
any order, rule, writ, judgment, award, injunction or decree of any Governmental
Entity or

4

 

arbitral tribunal, applicable to Seller, its business or any of its assets,
properties or operations, except to the extent any such noncompliance, failure
to have or default shall not, individually or in the aggregate, have a Material
Adverse Effect. As used in this Agreement, the term “Material Adverse Effect”
means a material adverse effect on the condition (financial or otherwise),
business, assets or results of operations of the applicable party or on the
ability of that party to consummate the transactions contemplated by this
Agreement.

 

Section 1.13. Approval of Agreement.  The Board of Directors of RTC has
authorized the execution and delivery of this Agreement by RTC and has approved
this Agreement and the transactions contemplated hereby, and will recommend to
the RTC Shareholders that the Exchange be accepted.

 

Section 1.14. RTC Schedules.  RTC has delivered to USPR the following schedules
together with other schedules in this Article I (collectively referred to as the
“RTC Schedules”) all of which will be certified by the chief executive officer
of RTC as required under Section 6.02 as complete, true, and correct in all
material respects as of the Closing Date:

 

(a). a schedule containing complete and correct copies of the articles of
incorporation, by-laws, organizational and all shareholder meeting minutes, and
all board of director resolutions or meeting minutes of RTC in effect as of the
date of this Agreement;

 

(b). a schedule contain all of the contracts, agreements, franchises, license
agreements, debt instruments or other commitments to which RTC is a party as
described in Section 1.09;

 

(c). a schedule of any exceptions to the representations made herein; and

 

(d). a schedule containing the other information requested above.

 

RTC shall cause the RTC Schedules and the instruments and data delivered to USPR
hereunder to be promptly updated after the date hereof up to and including the
Closing Date.

 

  Section 1.15. Valid Obligation.  This Agreement and all agreements and other
documents executed by the RTC, as applicable, in connection herewith constitute
the valid and binding obligation of RTC, enforceable in accordance with its or
their terms, except as may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.

 

Section 1.16. Title to Assets; Liens, Etc.   RTC has good and marketable title
to its assets.

 

Section 1.17 Undisclosed Liabilities. There is no liability or obligation of
Seller except those that are disclosed herein.

 

Section 1.18. Material Transactions or Affiliations.  Other than the Processing
Agreement, there exists no contract, agreement or arrangement between RTC and
any predecessor and any person who was at the time of such contract, agreement
or arrangement an officer, director, or person owning of record or known by RTC
to own beneficially, 5% or more of the issued and outstanding shares or equity
interest of RTC and which is to be performed in whole or in part after the date
hereof or was entered into not more than three years prior to the date hereof. 
RTC has no commitment, whether written or oral, to lend any funds to, borrow any
money from, or enter into any other transaction with, any affiliated person.

5

 

 

ARTICLE II

REPRESENTATIONS, COVENANTS, AND

WARRANTIES REGARDING USPR

 

It is understood that USPR is a reporting company under the Securities Exchange
Act of 1934, and files all material information with the Securities and Exchange
Commission under its EDGAR format (which includes filings made by USPR up to and
including the Closing Date) (“USPR SEC Filings”). As an inducement to, and to
obtain the reliance of RTC and the RTC Shareholders, USPR represents and
warrants, except as may be qualified below, as of the date hereof and as of the
Closing Date (to its actual knowledge only), as follows:

 

Section 2.01. Organization. USPR is a company duly incorporated, validly
existing, and in good standing under the laws of Delaware and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted.  The execution and delivery of this
Agreement by USPR does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of their respective articles
of incorporation or formation documents. Except as stated herein, USPR has taken
all actions required by law, its articles of incorporation and by-laws, or
otherwise to authorize the execution and delivery of this Agreement. USPR has
full power, authority, and legal capacity and has taken all action required by
law, its memorandum of association and articles of association, and otherwise to
consummate the transactions herein contemplated.

 

Section 2.02. Capitalization.

 

On the date hereof, (i) the number of shares which USPR is authorized to issue
consists of 150,000,000 shares of common stock, $0.00001 par value per share and
10,000,000 shares of preferred stock, $0.00001 par value, and (ii) 109,257,912
shares of common stock and no shares of preferred stock currently issued and
outstanding (with an outstanding obligation as of the date of this Agreement to
issue an additional 1,333,334 shares of common stock).  The issued and
outstanding shares are validly issued, fully paid, and non-assessable and not
issued in violation of the preemptive or other rights of any person. It is
understood however that prior to Closing USPR will be required to raise
additional funds to support its ongoing working capital requirements which will
result in the issuance of additional shares of common stock and stock purchase
warrants.

 

Section 2.03. Subsidiaries and Predecessor Corporations.  USPR does not have any
predecessor corporation(s), no subsidiaries, and does not own, beneficially or
of record, any shares of any other corporation, other than U.S. Precious Metals
de Mexico, S.A. de C.V, a corporation formed under the laws of Mexico.

 

Section 2.04. Financial Statements.

 

(a). All financial and other information of USPR are contained in the USPR SEC
Filings. Specifically, the USPR SEC Filings contain audited balance sheets of
USPR as of May 31, 2012 and June 30, 2011, the related audited statements of
operations, shareholders’ equity and cash flows together with the notes to such
statements and the opinion of Jeffrey & Company, independent certified public
accountants, with respect thereto;

 

(b). In addition, the USPR SEC Filings contain unaudited balance sheets of
August 31, 2012, November 30, 2012 and February 28, 2013, respectively and the
related unaudited statements of

6

 

operations, shareholders’ equity and cash flows for the quarters ended on such
dates which financial statements have been reviewed by Jeffrey & Company;

 

(c). All such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved. The USPR balance sheets are true and accurate and present
fairly as of their respective dates the financial condition of USPR.  As of the
date of such balance sheets, except as and to the extent reflected or reserved
against therein, USPR had no liabilities or obligations (absolute or contingent)
which should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the
assets of USPR, in accordance with generally accepted accounting principles. The
statements of operations, shareholders’ equity and cash flows reflect fairly the
information required to be set forth therein by generally accepted accounting
principles;

 

(d). USPR has no liabilities with respect to the payment of any federal, state,
county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable;

 

(e). USPR has timely filed all state, federal or local income and/or franchise
tax returns required to be filed by it from inception to the date hereof.  Each
of such income tax returns reflects the taxes due for the period covered
thereby, except for amounts, which, in the aggregate, are immaterial;

 

(f). The books and records, financial and otherwise, of USPR are in all material
aspects complete and correct and have been maintained in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved; and

 

(g). All of USPR’s assets are reflected on its financial statements, and, except
as set forth in the financial statements of USPR or the notes thereto, USPR has
no material liabilities, direct or indirect, matured or unmatured, contingent or
otherwise.

 

Section 2.05. Information.  The information concerning USPR set forth in this
Agreement and as provided to RTC by USPR is complete and accurate in all
material respects and does not contain any untrue statements of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading. In addition,
USPR has fully disclosed in writing to RTC (through this Agreement or otherwise)
either directly or through the USPR SEC Filings all information relating to
matters involving USPR or its assets or its present or past operations or
activities which (i) indicated or may indicate, in the aggregate, the existence
of a greater than $50,000 liability, (ii) have led or may lead to a competitive
disadvantage on the part of USPR or (iii) either alone or in aggregation with
other information covered by this Section, otherwise have led or may lead to a
material adverse effect on USPR, its assets, or its operations or activities as
presently conducted or as contemplated to be conducted after the Closing Date,
including, but not limited to, information relating to governmental, employee,
environmental, litigation and securities matters and transactions with
affiliates.

 

Section 2.06. Options or Warrants.  As of the date hereof, all existing options,
warrants, convertible securities, phantom stock, voting agreements, voting
trusts, shareholder agreements, rights of first refusal, redemptions, calls, or
commitments of any character relating to the authorized and unissued shares of
USPR are set forth in the USPR SEC Filings, except that in addition to the
disclosures contained in the USPR SEC Filings; (i) USPR has issued an additional
100,000 stock purchase warrants, and (ii) as of the date of this Agreement, USPR
has an outstanding obligation to issue an additional 666,667 shares purchase
warrants.

7

 

 

 

Section 2.07. Absence of Certain Changes or Events.  Since February 28, 2013 and
except as disclosed (i) in the Agreement, (ii) otherwise disclosed in writing to
RTC, or (iii) in the USPR SEC Filings:

 

(a). there has not been (i) any material adverse change in the business,
operations, properties, assets or condition of USPR or (ii) any damage,
destruction or loss to USPR (whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets or condition of
USPR;

 

(b). USPR has not (i) amended its Articles of Incorporation except as required
by or referenced in this Agreement; (ii) declared or made, or agreed to declare
or make any payment of dividends or distributions of any assets of any kind
whatsoever to stockholders or purchased or redeemed, or agreed to purchase or
redeem, any of its shares; (iii) waived any rights of value which in the
aggregate are outside of the ordinary course of business or material considering
the business of USPR; (iv) made any material change in its method of management,
operation, or accounting; (v) entered into any transactions or agreements other
than in the ordinary course of business; (vi) made any accrual or arrangement
for or payment of bonuses or special compensation of any kind or any severance
or termination pay to any present or former officer or employee; (vii) increased
the rate of compensation payable or to become payable by it to any of its
officers or directors or any of its salaried employees whose monthly
compensation exceed $10,000; or (viii) made any increase in any profit sharing,
bonus, deferred compensation, insurance, pension, retirement, or other employee
benefit plan, payment, or arrangement, made to, for or with its officers,
directors, or employees;

 

(c). USPR has not (i) granted or agreed to grant any options, warrants, or other
rights for its stock, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds; (iii) incurred,
paid or agreed to pay any material obligations or liabilities (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent USPR balance sheet and current liabilities incurred since that date in
the ordinary course of business and professional and other fees and expenses in
connection with the preparation of this Agreement and the consummation of the
transaction contemplated hereby; (iv) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights (except assets, properties,
or rights not used or useful in its business which, in the aggregate have a
value of less than $100,000), or canceled, or agreed to cancel, any debts or
claims (except debts or claims which in the aggregate are of a value less than
$100,000); or (v) made or permitted any amendment or termination of any
contract, agreement, or license to which it is a party if such amendment or
termination is material, considering the business of USPR; and

 

(d). to the knowledge of USPR and the USPR Shareholders, USPR has not become
subject to any law or regulation which materially and adversely affects, or in
the future, may adversely affect, the business, operations, properties, assets
or condition of USPR.

 

Section 2.08. Litigation and Proceedings.  Except as stated in the USPR SEC
Filings, there are no actions, suits, proceedings or investigations pending or,
to the knowledge of USPR after reasonable investigation, threatened by or
against USPR or affecting USPR or its properties, at law or in equity, before
any court or other governmental agency or instrumentality, domestic or foreign,
or before any arbitrator of any kind.  USPR has no knowledge of any default on
its part with respect to any judgment, order, writ, injunction, decree, award,
rule or regulation of any court, arbitrator, or governmental agency or
instrumentality or any circumstance, which after reasonable investigation would
result in the discovery of such default.

8

 

 

Section 2.09. Contracts.

 

Except as disclosed (i) in the Agreement, (ii) otherwise disclosed in writing to
RTC, or (iii) in the USPR SEC Filings:

 

(a). USPR is not a party to, and its assets, products, technology and properties
are not bound by, any contract, franchise, license agreement, agreement, debt
instrument or other commitments whether such agreement is in writing or oral;

 

(b). USPR is not a party to or bound by, and the properties of USPR are not
subject to any contract, agreement, other commitment or instrument; any charter
or other corporate restriction; or any judgment, order, writ, injunction,
decree, or award; and

 

(c). USPR is not a party to any oral or written (i) contract for the employment
of any officer or employee; (ii) profit sharing, bonus, deferred compensation,
stock option, severance pay, pension, employee benefit or retirement plan, (iii)
agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, (vi) collective bargaining agreement; or (vii)
agreement with any present or former officer or director of USPR.

 

Section 2.10. No Conflict The execution of this Agreement and the consummation
of the transactions contemplated by this Agreement will not; violate any law,
rule, regulation, order, or decree of any governmental authority to which USPR
is subject, nor result in a material breach of any contract or arrangement to
which USPR is bound, nor result in a violation or breach by USPR of any
judgment, order, writ, injunction or decree issued against or imposed upon USPR,
nor result in a material breach or default under (or an event that, with giving
of notice or passage of time or both, would constitute a breach of or default
under), or termination of, or accelerate the performance required by, nor result
in the creation or imposition of, any material security interest, lien, charge
or other encumbrance upon USPR under any contract, instrument or agreement to
which USPR is a party or by which USPR is bound, and nor result in any material
violation, or be in conflict with or constitute a default under any
organizational documents, by-laws or other corporate documents of each USPR, if
any,

 

Section 2.11. Compliance With Laws and Regulations.  To the best of its
knowledge, USPR has complied with all applicable statutes and regulations of any
federal, state, or other applicable governmental entity or agency thereof.  This
compliance includes, but is not limited to, the filing of all reports and forms
to date with federal and state securities authorities.

 

Section 2.12. Approval of Agreement.  The Board of Directors of USPR has
authorized and approved the execution and delivery of this Agreement by USPR and
the transactions contemplated hereby, and has recommended that the Agreement and
the transactions contemplated herein be presented to its shareholders for
approval.

 

Section 2.13. Material Transactions or Affiliations.  Except as disclosed herein
(including Section 2.07) or in the USPR SEC Filings, there exists no contract,
agreement or arrangement between USPR and any predecessor and any person who was
at the time of such contract, agreement or arrangement an officer, director, or
person owning of record or known by USPR to own beneficially, 5% or more of the
issued and outstanding common stock of USPR and which is to be performed in
whole or in part after the date hereof or was entered into not more than three
years prior to the date hereof.   USPR has no commitment, whether written or
oral, to lend any funds to, borrow any money from, or enter into any other
transaction with, any affiliated person.

 

9

 

 

Section 2.14. [Intentionally Omitted]

 

Section 2.15. [Intentionally Omitted]

 

Section 2.16. Valid Obligation.  This Agreement and all agreements and other
documents executed by USPR in connection herewith constitute the valid and
binding obligation of USPR, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

Section 2.17. SEC Filings; Financial Statements. 

 

(a). As of their respective dates, to USPR’s knowledge, the USPR SEC Filings:
(i) were prepared in accordance and complied in all material respects with the
requirements of the Securities Act of 1933, as amended (“Securities Act”), the
Exchange Act or the Sarbanes-Oxley Act of 2002, as the case may be, and the
rules and regulations of the SEC thereunder applicable to such USPR SEC Reports,
and (ii) did not at the time they were filed (and if amended or superseded by a
filing prior to the date of this Agreement then on the date of such filing and
as so amended or superseded) contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

 

(b). Each set of financial statements (including, in each case, any related
notes thereto) contained in the USPR SEC Reports comply as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with U.S. GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto or, in the case of unaudited statements, do not contain
footnotes as permitted by Form 10-Q promulgated under the Exchange Act) and each
fairly presents in all material respects the financial position of USPR at the
respective dates thereof and the results of its operations and cash flows for
the periods indicated, except that the unaudited interim financial statements
were or are subject to normal adjustments which were not or are not expected to
have a material adverse change on USPR taken as a whole.

 

(c). There are no amendments or modifications to USPR SEC Reports which have not
yet been filed with the SEC but which will be required to be filed, including
any agreements, documents or other instruments which previously had been filed
by Purchaser with the SEC pursuant to the Securities Act or the Exchange Act.

 

(d). The are no outstanding comment or other letters from the SEC to USPR which
have not been satisfied by USPR.

 

(e). There are no outstanding written communications from Financial Industry
Regulatory Authority (FINRA) regarding USPR.

 

(f). All the accounts, books, registers, ledgers, Board minutes and financial
and other records of whatsoever kind of Purchaser have been fully, properly and
accurately kept and completed; there are no material inaccuracies or
discrepancies of any kind contained or reflected therein; and they give and
reflect a true and fair view of the financial, contractual and legal position of
USPR. USPR maintains a system of internal accounting controls sufficient, in the
judgment of USPR to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial

10

 

statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions are taken with respect to any differences.

 

Section 2.18. Exchange Act Compliance.  USPR is in compliance with, and current
in, all of the reporting, filing and other requirements under the Exchange Act,
the Ordinary Shares have been registered under Section 12(g) of the Exchange
Act, and USPR is in compliance with all of the requirements under, and imposed
by, Section 12(g) of the Exchange Act, except where a failure to so comply is
not reasonably likely to have a Material Adverse Effect on USPR.

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF

THE RTC SHAREHOLDERS

 

The RTC Shareholders hereby represents and warrants, severally and solely, to
USPR as follows.

 

Section 3.01. Good Title.  Each of the RTC Shareholders is the record and
beneficial owner, and has good title to the shares of RTC as set opposite such
shareholders name on Schedule 3.01 (“RTC Shares”), with the right and authority
to sell and deliver such RTC Shares, free and clear of all liens, claims,
charges, encumbrances, pledges, mortgages, security interests, options, rights
to acquire, proxies, voting trusts or similar agreements, restrictions on
transfer or adverse claims of any nature whatsoever. At Closing, USPR will
receive good title to such RTC Shares, free and clear of all liens, pledges,
encumbrances, charges, restrictions or known claims of any kind, nature or
restriction.

 

Section 3.02. Power and Authority. Each of the RTC Shareholders has the legal
power, capacity and authority to execute and deliver this Agreement to
consummate the transactions contemplated by this Agreement, and to perform his
obligations under this Agreement.  This Agreement constitutes a legal, valid and
binding obligation of the RTC Shareholders, enforceable against the RTC
Shareholders in accordance with the terms hereof.

 

Section 3.03. No Conflicts.  The execution and delivery of this Agreement by the
RTC Shareholders and the performance by the RTC Shareholders of their
obligations hereunder in accordance with the terms hereof: (a) will not require
the consent of any third party or governmental entity under any laws; (b) will
not violate any laws applicable to the RTC Shareholders and (c) will not violate
or breach any contractual obligation or arrangement to which the RTC
Shareholders are a party.

 

Section 3.04. Finder’s Fee. Each of the RTC Shareholders represents and warrants
that it has not created any obligation for any finder’s, investment banker’s or
broker’s fee in connection with the Exchange.

 

Section 3.05. Purchase Entirely for Own Account. The Exchange Shares (as defined
in Section 4.01 herein) proposed to be acquired by each of the RTC Shareholders
hereunder will be acquired for investment for its own account, and not with a
view to the resale or distribution of any part thereof, and each of the RTC
Shareholders has no present intention of selling or otherwise distributing the
Exchange Shares, except in compliance with applicable securities laws.

11

 

 

Section 3.06. Acquisition of Exchange Shares for Investment.

 

(a). Each RTC Shareholder is acquiring the Exchange Shares for investment for
RTC Shareholder’s own account and not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and each RTC Shareholder has
no present intention of selling, granting any participation in, or otherwise
distributing the same.  Each RTC Shareholder further represents that he or she
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or to any third
person, with respect to any of the Exchange Shares.

 

(b). Each RTC Shareholder represents and warrants that he or she: (i) can bear
the economic risk of his respective investments, and (ii) possesses such
knowledge and experience in financial and business matters that he is capable of
evaluating the merits and risks of the investment in USPR and its securities.

 

(c). Each RTC Shareholder understands that the Exchange Shares are not
registered under the Securities Act and that the issuance thereof to such RTC
Shareholder is intended to be exempt from registration under the Securities Act
pursuant to Rule 144 promulgated thereunder. Each certificate representing the
Exchange Shares shall be endorsed with the following legends, in addition to any
other legend required to be placed thereon by applicable federal or state
securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR ANY STATE
SECURITIES LAW. THESE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
OFFERED FOR SALE, HYPOTHECATED, SOLD OR TRANSFERRED, NOR WILL ANY ASSIGNEE OR
TRANSFEREE THEREOF BE RECOGNIZED BY THE COMPANY AS HAVING ANY INTEREST IN SUCH
SHARES, IN THE ABSENCE OF (I) AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT
TO THE SHARES UNDER THE ACT, AND ANY OTHER APPLICABLE STATE LAW, OR (II) AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH SHARES WILL BE OFFERED
FOR SALE, HYPOTHECATED, SOLD OR TRANSFERRED ONLY IN A TRANSACTION WHICH IS
EXEMPT UNDER OR IS OTHERWISE IN COMPLIANCE WITH THE APPLICABLE SECURITIES LAWS.

 

(d). Each RTC Shareholder acknowledges that neither the SEC, nor the securities
regulatory body of any state or other jurisdiction, has received, considered or
passed upon the accuracy or adequacy of the information and representations made
in this Agreement.

 

(e). Each RTC Shareholder acknowledges that he has carefully reviewed such
information as he has deemed necessary to evaluate an investment in USPR and its
securities, including the USPR SEC Reports. To the full satisfaction of each RTC
Shareholder, he has been furnished all materials that he has requested relating
to USPR and the issuance of the Exchange Shares hereunder, and each RTC
Shareholder has been afforded the opportunity to ask questions of USPR’s
representatives to obtain any information necessary to verify the accuracy of
any representations or information made or given to the RTC Shareholders

 

(f). Each RTC Shareholder understands and agrees that the Exchange Shares may
not be sold, transferred, or otherwise disposed of without registration under
the Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Exchange Shares or any available
exemption from registration under the Securities Act, the Exchange Shares may
have to be

12

 

held indefinitely.  Each RTC Shareholder further acknowledges that the Exchange
Shares may not be sold pursuant to Rule 144 promulgated under the Securities Act
unless all of the conditions of Rule 144 are satisfied (including, without
limitation, USPR’s compliance with the reporting requirements under the Exchange
Act), and further, USPR will refuse to register any transfer of securities by
RTC Shareholder not made according to the Securities Act or other exemption
thereof.

 

(g). Each RTC Shareholder acknowledges that an investment in USPR pursuant to
this Agreement involves a high degree of risk.

 

(h). The RTC Shareholder agrees that, notwithstanding anything contained herein
to the contrary, the warranties, representations, agreements and covenants of
the RTC Shareholder under this Section 3.06 shall survive the Closing.

 

Section 3.07. Additional Legend; Consent. Additionally, the Exchange Shares will
bear any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended. Each of the RTC Shareholders consents to USPR making a notation on its
records or giving instructions to any transfer agent of Exchange Shares in order
to implement the restrictions on transfer of the Exchange Shares.

 

ARTICLE IV

PLAN OF EXCHANGE

 

Section 4.01. The Exchange.  

 

(a). Reference is hereby made to that certain Escrow Agreement by and among the
USPR, the RTC Shareholders, and Daniel H. Luciano, Attorney at Law, as Escrow
Agent (“Escrow Agent”) dated as of the date herein, as such agreement may be
amended, modified and or restated (“Escrow Agreement”). The Escrow Agreement is
incorporated herein by reference for all purposes.

 

(b). On the terms and subject to the conditions set forth in this Agreement and
the Escrow Agreement, prior to Closing but not later than twenty (21) days
following receipt of the shareholder approval provided in Section 7.07 of this
Agreement;

(i). Each RTC Shareholder shall deliver to the Escrow Agent, the number of
shares of common stock of RTC set opposite each RTC Shareholder’s name as set
forth on Schedule 4.01, together with stock powers in favor of USPR (“RTC
Shares”), free and clear of all liens, pledges, encumbrances, charges,
restrictions or known claims of any kind, nature, or description, and

(ii) USPR will deposit with the Escrow Agent the number of shares of common
stock of USPR set opposite each RTC Shareholders name as set forth on Schedule
4.01 (which amount totals 300,000,000 shares of USPR common stock) (subject
however to the adjustment provided in sub-paragraph (d) of this Section 4.01,
the “Exchange Shares”), free and clear of all liens, pledges, encumbrances,
charges, restrictions or known claims of any kind, nature, or description,
except as otherwise stated herein.

 

(c). It is agreed and understood by the parties that the Exchange Shares will be
issued in the name of the respective RTC Shareholders and the RTC Shares will be
issued in the name of USPR, provided that the Exchange Shares are subject the
share adjustments contained in sub-paragraph (d) of this Section 4.01.
Notwithstanding anything contained in this Agreement, the Escrow Agreement, or
the certificates representing the shares, full voting rights shall attach to the
Exchange Shares and RTC Shares while they remain in escrow pursuant to the
Escrow Agreement.

13

 

 

(d) It is further understood and agreed to by the parties that; (i) pursuant to
Section 3(A) of the Processing Agreement, PP LP is required to process ore
concentrates resulting from certain ore supply contracts at their Plasma
Processing Facility at a minimum run rate of five (5) tons per day for a minimum
of twenty (20) consecutive days within 30 days from the Commencement Date (as
defined in the Processing Agreement) (“Benchmark Run”) with each processed ton
yielding a cash amount to RTC (net of all costs and expenses) of at least
$50,000, (ii) the total cash amount to RTC (net of all costs and expenses)
resulting from the Benchmark Run is a minimum of Five Million Dollars
($5,000,000) (5 tons x 20 days x $50,000 ton/day), (iii) if the Benchmark Run
does not yield net cash proceeds of Five Million Dollars ($5,000,000) to RTC,
then the number of Exchange Shares in total will be proportionately reduced in
accordance with the following formula (expressed without regard to Dollars):

 

X multiplied by Y/Z

Where:

X equals Six Hundred Million (600,000,000),

Y equals the net proceeds received by RTC from the Benchmark Run, and

Z equals Five Million Dollars ($5,000,000).

 

By way of example:

 

If the Benchmark Run yields net cash proceeds to RTC of $4,000,000, the number
of Exchange Shares issuable to the RTC Shareholders in total will be
480,000,000, as described below:

 

X equals Six Hundred Million (600,000,000),

Y equals net proceeds received by RTC from the Benchmark Run ($4,000,000), and

Z equals Five Million Dollars ($5,000,000)

 

So, 600,000,000 multiplied by ($4,000,000/$5,000,000) = 480,000,000 Shares

 

and (iv) the number of Exchange Shares to be received by each RTC Shareholder as
depicted on Schedule 4.01 will be proportionately reduced in accordance with the
foregoing.

 

Section 4.02. Closing.  The closing (the “Closing” or the “Closing Date”) of the
transactions contemplated by this Agreement shall occur ") will occur no later
than June 1, 2014 or such later date as agreed to in writing by the parties
("Closing Date"). Such Closing shall take place at a mutually agreeable time and
place, and be conditioned upon all of the conditions of the Offering being met.
It is the intent of the Parties that a Closing will be effected even if the
Exchange Shares are proportionately reduced as provided in 4.01(d).

 

Section 4.03.  Closing Events.  At the Closing, USPR, RTC and the RTC
Shareholders shall execute, acknowledge, and deliver (or shall ensure to be
executed, acknowledged, and delivered), any and all certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings or other
instruments required by this Agreement to be so delivered at or prior to the
Closing, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.

 

Section 4.04. Termination. In the event the parties are unable to effect a
Closing of the transactions contemplated herein on or before the Closing Date,
then in such event; as provided in the

14

 

Section 3.03 of the Escrow Agreement, USPR and the RTC Shareholders shall be
required to submit to the arbitration provisions contained in the Escrow
Agreement.

 

ARTICLE V

SPECIAL COVENANTS

 

Section 5.01. Access to Properties and Records. USPR and RTC will each afford to
the officers and authorized representatives of the other full access to the
properties, books and records of USPR or RTC, as the case may be, in order that
each may have a full opportunity to make such reasonable investigation as it
shall desire to make of the affairs of the other, and each will furnish the
other with such additional financial and operating data and other information as
to the business and properties of USPR or RTC, as the case may be, as the other
shall from time to time reasonably request.  

 

Section 5.02. Delivery of Books and Records.  At the Closing, RTC shall deliver
to USPR, the originals of the corporate minute books, books of account,
contracts, records, and all other books or documents of USPR which is now in the
possession of USPR or its representatives.

 

Section 5.03. Third Party Consents and Certificates.  USPR and RTC agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions herein contemplated.

 

Section 5.04. [Intentionally Left Blank]

 

Section 5.05. Indemnification.

 

(a). RTC hereby agrees to indemnify USPR and each of the officers, agents and
directors of USPR as of the date of execution of this Agreement against any
loss, liability, claim, damage, or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing, or
defending against any litigation, commenced or threatened, or any claim
whatsoever) (the “Loss”), to which it or they may become subject arising out of
or based on any inaccuracy appearing in or misrepresentations made under Article
I of this Agreement.  The indemnification provided for in this paragraph shall
survive the Closing and consummation of the transactions contemplated hereby and
termination of this Agreement for one year following the Closing.

 

(b). The RTC Shareholders, jointly and severally, agree to indemnify USPR and
each of the officers, agents and directors of USPR as of the date of execution
of this Agreement against any Loss, to which it or they may become subject
arising out of or based on any inaccuracy appearing in or misrepresentations
made under Article I and Article III of this Agreement.  The indemnification
provided for in this paragraph shall survive the Closing and consummation of the
transactions contemplated hereby and termination of this Agreement for one year
following the Closing.

  

(c). USPR hereby agrees to indemnify RTC and each of the officers, agents, and
directors of RTC and the RTC Shareholders as of the date of execution of this
Agreement against any Loss to which it or they may become subject arising out of
or based on any inaccuracy appearing in or misrepresentation made under Article
II of this Agreement.  The indemnification provided for in this paragraph shall
survive the Closing and consummation of the transactions contemplated hereby and
termination of this Agreement for one year following the Closing.

 

Section 5.06. The Acquisition of Exchange Shares.  USPR, RTC Shareholders, and
RTC understand and agree that the consummation of this Agreement including the
issuance of the Exchange Shares to the RTC Shareholders in exchange for the RTC
Shares as contemplated hereby constitutes the

15

 

offer and sale of securities under the Securities Act and applicable state
statutes.  USPR, RTC Shareholders, and RTC agree that such transactions shall be
consummated in reliance on exemptions from the registration and prospectus
delivery requirements of such statutes, which depend, among other items, on the
circumstances under which such securities are acquired.

 

(a). In connection with the transaction contemplated by this Agreement, USPR,
RTC Shareholders, and RTC shall each file, with the assistance of the other and
their respective legal counsel, such notices, applications, reports, or other
instruments as may be deemed by them to be necessary or appropriate in an effort
to document reliance on such exemptions, and the appropriate regulatory
authority in the states where the shareholders of RTC reside unless an exemption
requiring no filing is available in such jurisdictions, all to the extent and in
the manner as may be deemed by such parties to be appropriate.

 

(b). In order to more fully document reliance on the exemptions as provided
herein, RTC, the RTC Shareholders, and USPR shall execute and deliver to the
other, at or prior to the Closing, such further letters of representation,
acknowledgment, suitability, or the like as RTC or USPR and their respective
counsel may reasonably request in connection with reliance on exemptions from
registration under such securities laws.

 

(c). The RTC Shareholders acknowledge that the basis for relying on exemptions
from registration or qualifications are factual, depending on the conduct of the
various parties, and that no legal opinion or other assurance will be required
or given to the effect that the transactions contemplated hereby are in fact
exempt from registration or qualification.

 

Section 5.07. Required Corporate Actions. In connection with the transactions
contemplated herein, USPR hereby agrees to undertake the following actions as
stated;

 

(a). At or prior to Closing, the Board of Directors of USPR shall have directed
the Secretary of USPR to serve notice convening a general meeting of
shareholders of USPR or to conduct a vote in lieu of a meeting pursuant to the
General Corporate Law of Delaware to increase its authorized shares of common
stock to 1,000,000,000 (“Charter Amendment”).

 

Section 5.08. Additional Corporate Actions. In connection with the transactions
contemplated herein, USPR hereby agrees to undertake the following additional
corporate actions as stated;

(a). as soon as possible following the execution of this Agreement, obtain USPR
shareholder approval of the Charter Amendment.

 

(b). (i) as soon as possible following the execution of this Agreement, prepare
and file, as promptly as possible, with the SEC a Preliminary and, thereafter, a
Definitive Schedule 14C Information Statement or Schedule 14A Proxy Statement
with respect to the Charter Amendment, (ii) promptly respond to comments from
the SEC and promptly file any required amendments to the Schedule 14C
Information Statement or Schedule 14A Proxy Statement, if any, (iii) timely mail
the stated Information Statement to its shareholders, and (iv) prepare and
timely file with the SEC a Form 8-K disclosing the Charter Amendment.

 

(c). as soon as possible following the receipt of the required shareholder
approval from the USPR shareholders, (i) file the applicable forms with FINRA to
reflect the Charter Amendment, and (ii) immediately following receipt of
approval from FINRA, prepare and file an amendment to (or restatement of) its
Articles of Incorporation with respect to the Charter Amendment with the
Delaware Secretary of State.

16

 

 

Section 5.09. Fees and Expenses. All Expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such Expenses whether or not the transaction is consummated. As used
in this Agreement, “Expenses” shall include all reasonable out-of-pocket
expenses (including, without limitation, all fees and expenses of counsel,
accountants, experts and consultants to a party hereto and its affiliates)
incurred by a party or on its behalf in connection with or related to the
authorization, preparation, negotiation, execution and performance of this
Agreement and all other matters relating to the closing of the transactions
contemplated hereby.

 

 

ARTICLE VI

CONDITIONS PRECEDENT TO

OBLIGATIONS OF USPR

 

Unless otherwise waived in writing by USPR, the obligations of USPR under this
Agreement are subject to the satisfaction, at or before the Closing Date, of the
following conditions:

 

Section 6.01. Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by RTC and RTC Shareholders in this
Agreement were true when made and shall be true at the Closing Date with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date (except for changes therein permitted by this
Agreement).  RTC shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by RTC
prior to or at the Closing.  

 

Section 6.02. Officer’s Certificate. USPR shall have been furnished with
certificates dated the Closing Date and signed by a duly authorized chief
executive officer of RTC, certifying that (a) each representations and
warranties of RTC contained in this Agreement (i) shall have been true and
correct as of the date of this Agreement and (ii) shall be true and correct on
and as of the Closing Date and (b) the RTC Schedules are correct, true and
accurate on the Closing Date, inclusive of updated Schedules.

 

Section 6.03. Secretary’s Certificate. USPR shall have received a Certificate of
Secretary of RTC in a form acceptable to USPR certifying attached copies of (i)
the Articles of Incorporation, (ii) the resolutions of the RTC Board approving
this Agreement, related documents and the transactions contemplated hereby and
thereby; and (iii) the incumbency of each authorized officer of RTC this
Agreement and related agreements.

 

Section 6.04. Benchmark Run. The Benchmark Run as defined in Section 4.01(d)
shall have occurred and RTC has received cash proceeds from the Benchmark Run
(net of all costs and expenses) of at least $50,000 per ton, subject to the
share adjustment provided in Section 4.01(d).

 

Section 6.05. Approval by RTC Shareholders.  The Exchange shall have been
approved by the holders of one hundred percent (100%) of the issued and
outstanding shares of capital stock of RTC.

 

Section 6.06. No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

17

 

 

Section 6.07. Consents. All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of RTC after the Closing Date on the basis as presently operated shall
have been obtained.

 

Section 6.08. [Intentionally Left Blank]

 

Section 6.09. No Closing Material Adverse Effect. From the date of this
Agreement until the Closing Date, there has not occurred a material adverse
change in any of the assets, properties, business or operations of RTC.

 

Section 6.10. Other Items.

 

(a). USPR shall have received a list containing the name, address, and number of
shares held by the RTC Shareholders as of the date of Closing, certified by an
executive officer of RTC as being true, complete and accurate; and

 

(b). USPR shall have received such further opinions, documents, certificates or
instruments relating to the transactions contemplated hereby as USPR may
reasonably request.

 

 

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS

OF RTC AND THE RTC SHAREHOLDERS

 

Unless otherwise waived in writing by RTC, the obligations of RTC and the RTC
Shareholders under this Agreement are subject to the satisfaction, at or before
the Closing Date, of the following conditions:

 

Section 7.01. Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by USPR in this Agreement were true when
made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing
Date.  Additionally, USPR shall have performed and complied with all covenants
and conditions required by this Agreement to be performed or complied with by
USPR.

 

Section 7.02. Officer’s Certificate. RTC shall have been furnished with
certificates dated the Closing Date and signed by duly authorized executive
officers of USPR, certifying that that each representation and warranty of USPR
contained in this Agreement (a) shall have been true and correct as of the date
of this Agreement and (b) shall be true and correct on and as of the Closing
Date with the same force and effect as if made on and as of the Closing.

 

Section 7.03. Secretary’s Certificate. RTC shall have received a Certificate of
Secretary of the USPR in a form acceptable to RTC certifying attached copies of
(i) Articles of Incorporation of USPR, (ii) the resolutions of the USPR Board
approving this Agreement, related documents and the transactions contemplated
hereby and thereby; and (iii) the incumbency of each authorized officer of USPR
this Agreement and related agreements.

 

Section 7.04. [Intentionally Left Blank]

 

18

 

 

Section 7.05. No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

Section 7.06. Consents.  All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of USPR after the Closing Date on the basis as presently operated
shall have been obtained.

 

Section 7.07. Agreement and Charter Amendments. The Agreement, and the
transactions contemplated herein, and Charter Amendment shall have been approved
by a majority of USPR’s shareholders.

 

Section 7.08. No Closing Material Adverse Effect. From the date of this
Agreement until the Closing Date, there has not occurred a material adverse
change in any of the assets, properties, business or operations of USPR.

 

Section 7.09. Other Items.  RTC shall have received further opinions, documents,
certificates, or instruments relating to the transactions contemplated hereby as
RTC may reasonably request.

 

ARTICLE VIII

CONDUCT PRIOR TO CLOSING

 

Section 8.01. Conduct of Business by the USPR. During the period from the date
of this Agreement and continuing until the earlier of the termination of this
Agreement pursuant to its terms or the Closing Date, the USPR shall carry on its
business in the ordinary course and in substantial compliance with all
applicable laws and regulations, pay their respective debts and taxes when due
subject to good faith disputes over such debts or taxes, pay or perform other
material obligations when due subject to good faith disputes over such
obligations, and use their commercially reasonable efforts consistent with past
practices and policies to (i) preserve intact its present business organization,
(ii) keep available the services of each of its present officers and employees,
respectively, and (iii) preserve its relationships with customers, suppliers,
distributors, licensors, licensees and others with which each party has business
dealings material to their respective business.

 

Section 8.02. Conduct of Business by the RTC. During the period from the date of
this Agreement and continuing until the earlier of the termination of this
Agreement pursuant to its terms or the Closing Date, each RTC member shall carry
on its respective business in the ordinary course and in substantial compliance
with all applicable laws and regulations, pay their respective debts and taxes
when due subject to good faith disputes over such debts or taxes, pay or perform
other material obligations when due subject to good faith disputes over such
obligations, and use their commercially reasonable efforts consistent with past
practices and policies to (i) preserve intact its present business organization,
(ii) keep available the services of each of its present officers and employees,
respectively, and (iii) preserve its relationships with customers, suppliers,
distributors, licensors, licensees and others with which each party has business
dealings material to their respective business.

19

 

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.01.  Brokers.  USPR, RTC and the RTC Shareholders agree that there
were no finders or brokers involved in bringing the parties together or who were
instrumental in the negotiation, execution or consummation of this
Agreement.  USPR, on one hand, and RTC and each RTC Shareholders (jointly and
severally), on the other, agree to indemnify the other against any claim by any
third person other than those described above for any commission, brokerage, or
finder’s fee arising from the transactions contemplated hereby based on any
alleged agreement or understanding between the indemnifying party and such third
person, whether express or implied from the actions of the indemnifying party.

 

Section 9.02. Governing Law.  Except as provided in Section 3.03 of the Escrow
Agreement. (i) this Agreement shall be governed by, enforced, and construed
under and in accordance with the laws of the United States of America and, with
respect to the matters of state law, with the laws of the State of Florida, and
(ii)  venue for all matters shall be in any federal or state court in Florida,
without giving effect to principles of conflicts of law thereunder.  By
execution and delivery of this Agreement, each party hereto irrevocably submits
to and accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid court, and irrevocably waives
any and all rights such party may now or hereafter have to object to such
jurisdiction. Each of the parties hereto agree that service of process to any
party with respect to any action relating to the transactions contemplated by
the Agreement may be accomplished pursuant to the methods set forth in Section
9.03.

 

Section 9.03. Notices.  Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered to it or sent by telecopy, overnight courier or registered mail or
certified mail, postage prepaid, addressed as follows:

 

  If to RTC, to:

175 SW 7th Street,

Suite 2210

Miami, Florida 33130

 

 

 

  If to a RTC Shareholder to: The respective address of each such party as set
forth in Schedule 4.01

 

  If to USPR, to:

176 Route 9 North

Suite 306

Marlboro, New Jersey 07728

 

With copies to:

Daniel H. Luciano, Esq.

242A West Valley Brook Road

Califon, New Jersey 07830

 

 

20

 

 

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.

 

Section 9.04. Attorney’s Fees.  In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney’s fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.

 

Section 9.05. Confidentiality.  Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement.  In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.

 

Section 9.06. Public Announcements and Filings.  Unless required by applicable
law or regulatory authority, none of the parties will issue any report,
statement or press release to the general public, to the trade, to the general
trade or trade press, or to any third party (other than its advisors and
representatives in connection with the transactions contemplated hereby) or file
any document, relating to this Agreement and the transactions contemplated
hereby, except as may be mutually agreed by the parties.  Copies of any such
filings, public announcements or disclosures, including any announcements or
disclosures mandated by law or regulatory authorities, shall be delivered to
each party at least one (1) business day prior to the release thereof.

 

Section 9.07. Schedules; Knowledge.  Each party is presumed to have full
knowledge of all information set forth in the other party’s schedules delivered
pursuant to this Agreement.

 

Section 9.08. Third Party Beneficiaries.  This contract is strictly among the
parties hereto, and, except as specifically provided, no director, officer,
stockholder, employee, agent, independent contractor or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement.

 

Section 9.09. Entire Agreement.  This Agreement (including its Schedules and
exhibits) represents the entire agreement between the parties relating to the
subject matter thereof and supersedes all prior agreements, understandings and
negotiations, written or oral, with respect to such subject matter. No
supplement, modification or waiver or termination of this Agreement shall be
binding unless executed in writing by the party to be bound thereby. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.

21

 

 

 

Section 9.10. Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of one year.

 

Section 9.11. Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.

 

Section 9.12. Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may by amended by a writing signed by all parties hereto, with respect to any of
the terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.

 

Section 9.13. Commercially Reasonable Efforts.  Subject to the terms and
conditions herein provided, each party shall use its commercially reasonable
efforts to perform or fulfill all conditions and obligations to be performed or
fulfilled by it under this Agreement so that the transactions contemplated
hereby shall be consummated as soon as practicable.  Each party also agrees that
it shall use its commercially reasonable efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
this Agreement and the transactions contemplated herein.

 

Section 9.14. Facsimile Signatures.  Facsimile signatures shall be deemed
rebuttably valid as to the execution of this Agreement.

 

Section 9.15. Mutual Drafting. No party, nor its respective counsel, shall be
deemed the drafter of this Agreement for purposes of construing the provisions
hereof, and all provisions of this Agreement shall be construed according to
their fair meaning and not strictly for or against any party.

 

[Signature Pages Follow]

22

 

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.

 

US PRECIOUS METALS, INC.       By:      Name: Gennaro Pane    Title:   Chief
Executive Officer     RESOURCE TECHNOLOGY CORPORATION       By:      Name:
Constance Boyd    Title:   Secretary/Treasurer           

RTC SHAREHOLDERS

 

 

 

_____________________________

Wolz International, LLC

By: Gennaro Pane-Member

 

 

_____________________________

Titan Productions, LP

By: Constance Boyd-General Partner

 

 

_____________________________

Mercury6, LP

By: Chad Altieri -General Partner

 

 

23

 

 

 

Schedule 4.01

